Citation Nr: 0117135	
Decision Date: 06/26/01    Archive Date: 07/03/01

DOCKET NO.  98 - 00 829	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral defective 
hearing based upon aggravation.


REPRESENTATION

Appellant represented by:    Timothy K. Dowling, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, his brother, and an associate


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The veteran served on active duty from March 27, 1969, to 
June 6, 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of August 1997 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

This case was previously before the Board in September 2000, 
at which time the claim was determined to be well-grounded 
and it was remanded to the RO for additional development of 
the evidence, to include a VA examination by an otologist in 
order to clarify the relationship, if any, between the 
veteran's current bilateral hearing loss and any acoustic 
trauma he may have experienced in service, as well as an 
opinion as to whether it is at least as likely as not that 
the veteran's current bilateral hearing loss is related to 
his noise exposure in service.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, and 5103A).  Following 
receipt of the claimant's original application for VA 
disability compensation benefits for bilateral hearing loss 
in February 1997, the RO requested his complete service 
medical records.  An RO letter of April 1997 asked the 
claimant to submit evidence showing that bilateral defective 
hearing was incurred or aggravated in service, and has 
existed continuously to the present time, including names, 
dates and places of physicians or medical facilities 
providing treatment during or after service, statements from 
former service comrades or service medical personnel, 
employment physical examinations, or pharmacy, insurance, or 
medical examination reports.  

Following receipt of medical evidence, a rating decision of 
August 14, 1997, denied service connection for bilateral 
defective hearing on the grounds that such claim was not 
well-grounded.  The claimant and his representative were 
notified of the action taken by RO letter of August 21, 2000, 
with a copy of the rating decision, which notified the 
claimant of the issue addressed, the evidence considered, the 
adjudicative actions taken, the decision reached, the reasons 
and bases for the decision, the requirements to establish a 
well-grounded claim, the evidence needed to render his claim 
well-grounded, his right to appeal that determination and to 
have a personal hearing, and the time limit in which to do 
so.  Following receipt of his notice of disagreement, the 
claimant was provided a statement of the case in June 2000 
which notified him of the issue addressed, the evidence 
considered, the adjudicative actions taken, the decision 
reached, the pertinent law and regulations, the reasons and 
bases for the decision, his responsibility to submit evidence 
to support his claim, and VA's obligation to assist him by 
obtaining existing VA and non-VA medical and other evidence, 
including evidence in the possession of 

governmental authorities, that is pertinent and specific to 
his claim.  The claimant perfected his claim in December 
1997, submitting additional evidence, and a 
supplemental statement of the case was issued in July 1998 
which notified him of the issue addressed, the additional 
evidence considered, the adjudicative actions taken, the 
decision reached, and the reasons and bases for the decision.  
In August 1998, the claimant retained a private attorney, who 
was provided copies of the evidence of record and the 
documents issued in this case.  

Following receipt of additional private medical evidence and 
opinion, a supplemental statement of the case was issued in 
July 1998 which notified the claimant of the issue addressed, 
the additional evidence considered, the adjudicative actions 
taken, the decision reached, and the reasons and bases for 
the decision.  The claimant was afforded a personal hearing 
before the undersigned traveling Member of the Board in July 
2000, and submitted additional evidence with a waiver of 
initial RO review.  Thereafter, the Board determined that the 
case was well-grounded and remanded it to the RO for further 
development and adjudication on the merits.  The claimant was 
provided a copy of the remand decision, which informed him of 
the issue addressed, the action taken, the reason for the 
remand, his pending VA examination, and his right to submit 
additional evidence or argument.  

Following a November 2000 VA audiologic and audiometric 
examination, a supplemental statement of the case was issued 
in February 2001 which notified the claimant of the issue now 
addressed on the merits, the additional evidence considered, 
the adjudicative actions taken, the decision reached, the 
pertinent law and regulations, and the reasons and bases for 
the decision.  An accompanying letter notified the claimant 
that he could submit or identify any additional evidence 
bearing on his claim and VA would request that evidence.  
Another RO letter to the claimant, dated in May 2001, 
notified him of the enactment of VCAA 2000; that VA was 
required to make reasonable efforts to obtain records 
relevant to his claim; that VA would notify him if it were 
unsuccessful in obtaining those records; and that he could 
always submit or identify additional evidence and VA would 
request that evidence.  The claimant was notified by RO 
letter of January 2001 that his 


claim was being transferred to the Board, and of his right to 
submit additional evidence and argument or to request a 
hearing before the Board.  No additional 
evidence was received and the claimant has not requested 
another hearing before the Board.  

VA has no outstanding or unmet duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes that the discussions in the rating decision, 
statement of the case, supplemental statements of the case, 
and letters sent to the appellant informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  The appellant 
has not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of this claim, or asked that any additional evidence be 
obtained.  The RO requested all relevant treatment records 
identified by the appellant, and the appellant was informed 
in various letters what records the RO was requesting and he 
was asked to assist in obtaining the evidence.  Further, the 
appellant was provided a VA specialist medical examination 
with a medical opinion in November 2000, and all current 
medical evidence identified by the claimant has been 
obtained.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran);  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and duty to assist a claimant in 
obtaining all evidence necessary to substantiate his claims 
have been fully met.  

2.  The veteran served on active duty from March 27, 1969, to 
June 6, 1969; he did not engage in combat against the enemy 
during such service.  

3.  The appellant has elected to concede and not to place in 
controversy the preexistence of a bilateral chronic otitis 
media and bilateral hearing loss prior to service entry, and 
to proceed on the single issue of inservice aggravation of 
his bilateral hearing loss by noise damage sustained on the 
rifle range while in basic training.  

4.  The veteran's service medical records, including reports 
of audiometric testing at service entry and during active 
service, demonstrate a measurable increase in the severity of 
his preexisting bilateral defective hearing during active 
service, creating a presumption of inservice aggravation of 
that disability; no competent medical evidence has been 
presented which states that such increase was due to the 
natural progress of the preexisting bilateral defective 
hearing.  


CONCLUSIONS OF LAW

1.  The appellant's bilateral hearing loss clearly and 
unmistakable preexisted service entry and it is so conceded 
by the claimant; audiometric testing at service entry and 
during active service demonstrated an increase in the 
severity of the preservice disability, creating the 
presumption of aggravation, and there is no competent medical 
evidence showing that such increase was due to the natural 
progress of such disability.  38 U.S.C.A. §§ 1110, 1153 (West 
1991);  38 C.F.R. § 3.306(b) (2000);  Akins v. Derwinski,  1 
Vet. App. 228, 232 (1991).  

2.  Bilateral defective hearing was aggravated during active 
service beyond the natural progress of the preexisting 
disability, and service connection based on aggravation is 
warranted.  38 U.S.C.A. §§ 1110, 1153 (West 1991);  38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306, 3.310(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that his preexisting bilateral hearing 
loss was aggravated during active service by noise damage 
sustained while on the rifle range.

The Board finds that the facts relevant to the issue on 
appeal have been properly developed and that the statutory 
obligation of VA to assist the appellant in the development 
of his claim has been satisfied.  38 U.S.C.A. §§   
5107(a)(West 1991), 5103A(a)-(d), effective November 9, 2000.  
In that connection, we note that the RO has obtained the 
claimant's complete service medical records and available 
evidence from all sources identified by the claimant; that he 
has offered testimony at a personal hearing held before the 
undersigned traveling Member of the Board; and that he was 
afforded a comprehensive VA audiologic and audiometric 
examination, with a medical opinion, in November and December 
2000.  On appellate review, the Board sees no areas in which 
further development might be productive.

I.  The Evidence

A Report of Medical History prepared by the claimant at the 
time of service entrance examination cited a history of 
running ears and hearing loss, and showed that he had been 
treated for his ears and for vertigo within the last 5 
years.  A physician's summary of defects cited the 
claimant's statement that he had ear infections and hearing 
loss in childhood.  His service entrance examination on 
February 18, 1969, disclosed that his external auditory 
canals were packed with cerumen, bilaterally.  The initial 
findings on audiometric testing were rejected, and 
retesting on March 25, 1969, showed that pure tone 
thresholds, in decibels, were as follow:

HERTZ

500
1000
2000
3000
4000
RIGHT
10
15
20

30
LEFT
10
15
5

15

He was also found to have a chronic otitis media, left ear, 
and was assigned an H-3 hearing profile for one year (meets 
minimum standards for induction).  He was found fit for 
induction on March 26, 1969, and entered on active duty the 
following day.  On April 10, 1969, the claimant was seen with 
complaints that his right ear was plugged up; that he could 
not hear at times; and that he has a nerve problem.  He 
underwent irrigation to remove a cerumen impaction from his 
right ear.  The following day, he complained of an ear 
problem, and both ears were found to be impacted with 
cerumen, which was removed by irrigation.  On April 28, 1969, 
he was seen for complaints of bilateral otitis externa, and 
referred to the ENT clinic.  

An ear, nose and throat (ENT) consultation on May 7, 1969, 
cited the veteran's statement that he had experienced ear 
infections all his life.  Examination revealed that the right 
tympanic membrane was thick, wet, scarred, and retracted 
against the promontory, while the left tympanic membrane was 
thick, wet, and granulatious posteriorly, with pus coming 
from the middle ear.  On audiological evaluation on May 7, 
1969, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
35
X
40
LEFT
20
30
30
X
30

The diagnosis was chronic otitis media, bilaterally.  It was 
recommended that separation procedures be started 
immediately, as his chronic bilateral otitis media would 
require extensive therapy.  The ENT specialist prepared a 
recommendation that the veteran be evaluated to determine 
whether he met the physical standards for induction or 
enlistment in military service.  That recommendation cited a 
history provided by the claimant of ear infections for many 
years, including most of his life, and stated that 
examination of the right ear disclosed that the tympanic 
membrane was thick and retracted against the promontory, 
while the left tympanic membrane was thick, wet with pus, 
[and] granulatious posteriorly, with pus coming from the 
middle ear.  The diagnosis was chronic bilateral otitis 
media; and bilateral hearing loss secondary to the chronic 
bilateral otitis media.  The ENT specialist concluded that 
the claimant did not meet the medical fitness standards for 
induction because of a condition that existed prior to 
service, originating in childhood, without inservice 
aggravation.  The claimant was returned to his unit pending 
separation proceedings by a Medical Board based on his not 
being medically qualified for military service due to chronic 
otitis media, bilateral, and was assigned an H-3 profile.  
The service medical records are silent for complaint, 
treatment, findings or diagnosis of tinnitus or ringing in 
the ears during active service or on service separation 
examination conducted on May 13, 1969.  

A Report of Medical Examination for service separation, dated 
May 13, 1969, noted the claimant's history of ear infections 
for many years, including most of his life; objective 
clinical findings that the right tympanic membrane was thick 
and retracted against the promontory, while the left tympanic 
membrane was thick, wet with pus, and granulatious 
posteriorly, with pus coming from the middle ear; that his 
diagnoses were chronic bilateral otitis media, and bilateral 
hearing loss secondary to the chronic bilateral otitis media; 
that the claimant did not meet the medical fitness standards 
for induction because of a condition that existed prior to 
service, originating in childhood, without inservice 
aggravation; and that the claimant did not meet the medical 
fitness standards for retention.  Current findings on service 
separation examination were shown as pus coming from the 
middle ear, right tympanic membrane thick [and] retracted 
against [the] promontory, while the left tympanic membrane 
was thick[,] wet with pus, [and] granulatious posteriorly.  
Audiological evaluation revealed that pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
15
X
25
LEFT
30
35
40
X
50

Medical Board proceedings, conducted by a board of three 
physicians on May 21, 1969, determined that the claimant was 
medically unfit for enlistment due to chronic bilateral 
otitis media and bilateral hearing loss secondary to his 
chronic bilateral otitis media.  Those conditions were found 
not to have originated in line of duty, but to have existed 
prior to entry on active duty, without aggravation on active 
duty.  The claimant was notified that medical examination 
revealed a medical condition that would have permanently 
disqualified him for entry into the military service had it 
been detected at the time, and that he had the option of 
remaining on active duty or applying for separation by reason 
of erroneous enlistment.  After being counseled as to his 
rights, the claimant elected to apply for separation by 
reason of erroneous enlistment.  He was administratively 
separated from service on June 6, 1969.  

The claimant's original application for VA disability 
compensation benefits (VA Form 21-536), received at the RO in 
February 1997, sought service connection for bilateral 
defective hearing.  With his application, the claimant 
submitted treatment records dated in September 1971 from 
Pawating Hospital, a private medical facility in Miles, 
Michigan, showing that he had a chronic bilateral suppurative 
otitis media with hearing loss.  He underwent an intranasal 
cauterization of the turbinates, an adenoidectomy, and a 
bilateral syringotomy, with bilateral incisions in the 
posteroinferior quadrant of the tympanic membranes, 
aspiration of the middle ears, and insertion of tubes.  A 
pathology report showed bilateral ear infections, and 
diagnosed adenoidal tissue.  

Private treatment records from Lakeland Regional Medical 
Center, dated in August 1995, show that the claimant was seen 
in the emergency room with complaints of pressure, draining 
and pain in the right ear of two days' duration.  He stated 
that he was usually treated with antibiotics, and that his 
family physician, Dr. Danny, was deceased.  Examination 
disclosed purulent drainage and pressure of the right 
tympanic membrane.  The diagnosis was right otitis media and 
right otitis externa.  He was referred to an ear specialist 
for follow-up.  

Private treatment records of the claimant from an 
unidentified source, dated in February 1974 and from May 1993 
to March 1994, show that the veteran was seen in February 
1974 for earache and was prescribed antibiotics and pain 
medication.  In May 1993, he complained of earache and 
obstructed hearing of three years' duration, characterized by 
remissions and exacerbations, and symptomatic primarily in 
the evening.  Otoscopic examination revealed excessive 
cerumen, bilaterally, while the nasal mucosa were edematous 
and erythematous.  He was prescribed intranasal packs, 
antibiotics, and pain medication.  In July 1973, cerumen was 
removed from the exterior auditory canals, bilaterally, and 
prescriptions for antibiotics and pain medication were 
written in July and September 1993.  Otoscopic examination in 
November 1993 revealed a mucopurulent drainage from the right 
ear, and tympanic membrane landmarks were not clearly 
demarcated.  Left ear examination was negative.  
Prescriptions for intranasal packs, antibiotics, and pain 
medication were written in November and December 1993.  In 
March 1994, the claimant was seen for complaints of left ear 
discomfort.  Otoscopic examination disclosed excess cerumen, 
bilaterally; prescriptions for intranasal packs, antibiotics, 
and pain medication were written, and irrigation was planned.  

Following the denial of his claim, the claimant submitted a 
notice of disagreement in which he asserted that his hearing 
loss was aggravated during active service by the noise of 
gunfire on the rifle range, and that such also caused ringing 
in the ears.  In his substantive appeal (VA Form 9), dated in 
November 1997, the claimant stated that in 1969 he had passed 
the service entrance examination with "great marks"; that 
everything was fine until he was sent to the firing range for 
about two weeks to operate a M-14 weapon; that his hearing 
protection was sponge material which kept falling out; and 
that this resulted in his discharge from service.  He 
identified the disability at issue as a "preexisting 
condition which should have been caught during his physical" 
examination.  He submitted additional private medical 
evidence and requested a hearing before a traveling Member of 
the Board.

An October 1997 letter from a private physician at the 
Michiana-Medical Surgical Clinic certified that loud noises 
to the level of 90 decibels for more than eight minutes may 
be harmful to ears and may cause sensorineural deafness.  He 
stated that this should be true for the claimant as well.  

A November 1997 letter from a private otolaryngologist at the 
Department of Otolaryngology, South Bend Clinic & 
SurgiCenter, stated that he had evaluated the claimant that 
month; that he had decreased hearing, more on the right than 
the left; that the claimant had recounted a history of 
chronic otitis media and noise exposure; and that he denied 
any vertigo and was not currently taking medication.  
Examination disclosed a thickened left tympanic membrane, 
while some granulation tissue was present on the right at the 
level of the tympanic membrane, causing him to question 
whether there was an underlying perforation.  He recommended 
water precautions and prescribed an antibiotic.  

An accompanying note from the claimant asserted that the 
above letter from his private otolaryngologist indicated that 
his "history of noise exposure rifle range aggravated [his] 
preexisting condition [sic]."  

Lay statements from two members of the appellant's family, 
dated in January 1998, each asserted that the claimant had 
told them that he had complained of hearing loss after being 
on the rifle range.  A third member of the claimant's family 
stated that he had the same ear problems that the claimant 
had, and was rejected for service enlistment, while the 
claimant was accepted for service and later discharged.  A 
lay statement from a longtime associate of the claimant 
asserted that he joined the military in 1969, and that the 
veteran had written him stating that after firing on the 
rifle range, his ears began to give him pain, and that a 
doctor told him that he was being discharged because "he 
couldn't be around all that loud noise."  

A July 1999 letter from the claimant's private 
otolaryngologist stated that he had reviewed the medical 
records provided him, specifically citing the findings on the 
claimant's service entrance examination and in his service 
medical records.  He stated that after that review, he had 
formed the opinion that: the claimant had suffered from 
otitis media as a child; that during his enlistment, 
symptomatology from his chronic ear disease became much more 
apparent; that bilateral wax impactions were present when he 
entered service; that such were irrigated and rinsed out, 
which sometimes makes visualization of the tympanic membrane 
somewhat more difficult; that irrigation of the ears 
sometimes causes a temporary otitis externa, as was shown 
during service; that his initial hearing screen was not 
especially accurate, while some of his later hearing tests 
were more accurate; and that there were reports of drainage 
and retracted tympanic membranes which were more indicative 
of a chronic than an acute problem.  He further stated that 
it was hard to imagine that any loud sounds would actually 
cause the kind of problems that the veteran was dealing with 
during his enlistment; that normally sounds cause a loss of 
hearing in the mid to high frequencies rather than the low 
frequencies, and that it was his professional opinion, based 
upon review of the claimant's service medical records, that 
his exposure to loud noise during active service did not 
cause a significant deterioration in his otologic health.  

Audiometric testing of the claimant, conducted at the South 
Bend Clinic & SurgiCenter in October 1999, showed that pure 
tone thresholds, in decibels, were as follow:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
55
55
45
55
LEFT
30
35
20
10
30

Speech audiometry revealed speech recognition ability of 100 
percent correct  in the right ear and of 96percent correct in 
the left ear.  Under "Remarks" were noted a mild to 
moderate mixed hearing loss in the right ear and a mild 
conductive hearing loss at 250-500 Hertz and a moderately 
severe high frequency sensorineural hearing loss at 6000-8000 
Hertz in the left ear. 

A November 1999 letter from the claimant's private 
otolaryngologist cited his review of the claimant's recent 
audiogram, and stated that only some of the veteran's hearing 
loss comes from his chronic ear disease; that his mid to high 
frequency hearing loss could very well be due to noise 
exposure, but could also be due to the aging process; that 
while noise exposure is not healthy for one's ears, it was 
impossible to say that the veteran's exposure to loud noises 
in the military caused him to develop hearing loss at the 
current levels; and that it is very, very hard to determine 
how much of the claimant's current high frequency hearing 
loss is due to noises and how much is due to the aging 
process.  

In July 2000, a personal hearing was held at the RO before 
the undersigned traveling Member of the Board, and additional 
evidence was received.  That evidence included duplicate 
copies of the November 1997, July 1999, and November 1999 
letters from the claimant's private otolaryngologist; a 
duplicate copy of the October 1999 report of audiometric 
testing; duplicate copies of the veteran's Report of Medical 
History and Report of Medical Examination, dated in February 
1969, and his Report of Medical Examination, dated in May 
1969; and copies of excerpts from medical texts 
distinguishing air and bone conduction, citing causes of 
hearing loss, various types of inner-ear injuries, and noise 
injury and occupational noise exposure.

The claimant testified that he had a history of frequent 
earaches while growing up and throughout junior high and high 
school; that his twin brother had similar hearing and 
headache problems while growing up; that those ear problems 
required that he be taken to a doctor for medical treatment 
and medications; that he was not asked to complete a medical 
history when he underwent a service entrance examination in 
February 1969, but was asked about pain and his hearing 
problems; that he was given a hearing test on service 
entrance examination; that he returned to the examining 
station for another service entrance examination, but does 
not recall any discussion of his hearing acuity; and that he 
entered service in March 1969 and was sent to Fort Knox, 
Kentucky, for basic training.  

The claimant further testified that he began basic training 
after two weeks at the reception center; that rifle practice 
with M-14's was conducted every day at the firing range; that 
he had no earache complaints prior to rifle practice; that he 
was seen at the dispensary due to difficulty hearing, and his 
ears were irrigated; that he returned to the firing range, 
but began to experience earaches, ringing in the ears, and 
headaches; that he was sent to the base hospital, where his 
hearing was tested and he was informed that he would be 
discharged; that he had experienced earaches with drainage 
prior to entering service, but it became worse after 
practicing at the rifle range; and that he was given the 
option of remaining in service, but "all he wanted was out 
of there."  

The claimant further testified that following service 
separation, he went to work; that he continued to see doctors 
periodically for his ear problems, including [intranasal 
surgeries and adenoidectomy] in 1970 and 1971; that he 
continues to have hearing and earache problems; that his 
hearing has become worse since he was discharged from 
service; that most of his work since service separation has 
been in factories, but he has also done construction work, 
roofing work, and lawn service work; that one place of 
factory employment was very noisy; that he had missed time 
from work to keep doctor's appointments; that he believes 
that he has lost jobs due to his hearing problems and 
absenteeism; and that his twin brother has no similar history 
of continuing ear problems, spotty employment, absenteeism, 
or difficulty in communicating.  

In response to inquiry, the claimant testified that he was 
issued and wore sponge earplugs on the rifle range; that they 
often fell out and he lacked time to replace them; that he 
began to experience an intense earache as soon as he begin 
rifle practice; that he was seeing a doctor on a regular 
basis for his ear problems when he was a child, but not 
during the year prior to service entry; that he was treated 
with antibiotics and pain medications; that he had some 
ringing in the ears prior to service, but nothing like he 
experienced after being on the rifle range; that he had his 
current problems when he went into service, but loud noises 
in service made them worse; that his factory employment 
included making steering wheels and brake parts, but he 
avoided noisy jobs; that he was not given pre-employment 
hearing examinations and did not see any doctors while on the 
job; that he was not currently seeing a doctor for ear 
problems; and that no physician has ever told him that there 
was a relationship between his ear problems and noise 
exposure during service.  

The claimant's twin brother testified, in pertinent part, 
that he had sporadic earaches with drainage while growing up 
and in junior high and high school; that [the claimant] had 
the same earaches and hearing problems; that his own problems 
decreased 15 or 20 years ago (i.e., 1980-85); that he 
currently has earaches between two and four times each year, 
without drainage, but not as frequently as when he was 
younger; that he believes that his hearing acuity is below 
average, but not as bad as [the claimant's]; and that he 
engaged in regular employment without adverse terminations 
prior to retiring to care for his disabled father.  An 
associate of the claimant testified that she had been living 
with him for ten years; that he has frequent earaches with 
drainage, requiring medical treatment; that he once lost a 
job after calling in sick because of his ear problems; that 
he appears to have diminished hearing acuity; and that the 
noise of the lawnmower aggravates his hearing problems.  A 
transcript of the testimony is of record.  Following the 
testimony, a statement and summary of evidence and argument 
prepared by the claimant's attorney was submitted.  

Pursuant to the Board's September 2000 remand order, a VA 
audiological and audiometric examination of the veteran was 
conducted by a state-licensed audiologist in November 2000.  
The claimant recounted his inservice ear problems, and stated 
that he now has ear infections and otalgia four to five times 
per year, requiring antibiotics and pain medications, as well 
as periodic, mild, high-pitched bilateral tinnitus, all of 
which he attributed to gunfire on the rifle range during 
service.  He related that he had experienced bilateral 
hearing loss with frequent otitis media since his childhood, 
with removal of his tonsils and adenoids at age five, and 
that those procedures did not alleviate his hearing loss or 
ear infections.  The examining clinician reviewed the 
claimant's service medical records in detail, as well as all 
medical evidence, opinion and authority submitted in support 
of his claim.  The clinical and audiometric findings recorded 
on the February 18, 1969, service entrance examination and 
the May 13, 1969, service separation examination were cited, 
as well as all health record entries and Medical Board 
proceedings during service.  

On VA audiological evaluation, pure tone thresholds, in 
decibels, were as follow:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
70
70
65
70
LEFT
30
35
25
25
30

Speech audiometry revealed speech recognition ability of 98 
percent correct, bilaterally.  

The VA otologic examination revealed a collapsed tympanic 
membrane with the appearance of a healed perforation on the 
right, and a very thick-appearing tympanic membrane on the 
left.  Immittance testing was consistent with a middle ear 
disorder, bilaterally.  The diagnosis was organic hearing 
loss with a moderate to moderately severe mixed hearing loss 
at 500 to 4000 Hertz in the right ear, with normal word 
recognition, and a mild conductive hearing loss at 500, 1000, 
and 4000 Hertz in the left ear, with normal hearing 
sensitivity from 2000 to 3000 Hertz and normal word 
recognition.  The reporting clinician stated that he 
concurred with the May 13, 1969, opinion of the service 
physician who stated that the veteran had a longstanding 
history of chronic bilateral otitis media with associated 
bilateral hearing loss prior to enlistment, and that those 
conditions were not aggravated in service.  He further noted 
that the veteran's complaint of hearing loss and tinnitus due 
to rifle fire [sic] was diagnosed on April 10 and 28, 1969, 
as impacted cerumen and bilateral otitis media; that the 
presence of the cerumen plugs in both of the claimant's ears 
would have attenuated any hazardous levels of noise to which 
the claimant may have been exposed; and that therefore his 
tinnitus was most likely not related to the incident of 
gunfire in service.  

A December 2000 report from a VA ear, nose and throat 
specialist cited his review of the claimant's service medical 
records, the complete medical record contained in the claims 
folder, the clinical interview, records in the possession of 
the claimant, and his examination of the claimant.  On those 
bases, he concluded that the claimant's chronic otitis was 
caused by his longstanding Eustachian tube dysfunction.  In 
addition, he stated that, in his opinion, it was not at least 
as likely as not that the claimant's current hearing loss was 
related to noise exposure during military service, noting 
that the hearing loss documented on his service separation 
examination was a relatively flat loss through multiple 
frequencies, which is much more consistent with the infection 
and drainage documented at that time.  Further, he stated 
that the actual ear infections would easily account for the 
hearing levels that were manifested at the time of his 
service separation examination.  He further noted that the 
veteran currently had fluid in the right middle ear, on the 
side opposite the otitis media shown in service, and 
correctable with intervention.  

II.  Analysis

The statutory basis for entitlement to service connection is 
found in 38 U.S.C.A. §§ 1110 and 1131 (West 1991), which 
provide that compensation will be paid for injury or disease 
which was incurred, or preexisting injury or disease which 
was aggravated, during active service.  Title 38 U.S.C.A. § 
1110 refers to veterans of wartime service, while § 1131 
extends the same eligibility to veterans of peacetime service 
after December 31, 1946.  Basic entitlement to compensation 
for a veteran exists if the veteran is disabled as a result 
of a personal injury or disease (including aggravation of a 
condition existing prior to service) while on active duty if 
the injury was incurred or aggravated in line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991);  38 C.F.R. § 3.4(b)(1) 
(2000) 

The Board finds, based upon the evidence of record, that the 
claimant did not engage in combat against the enemy during 
his brief period of active service.  Thus, the claimant is 
not entitled to the lightened evidentiary burden accorded 
combat veterans under the provisions of  38 U.S.C.A. § 1154 
(West 1991);  38 C.F.R. § 3.304(d), and  38 C.F.R. 
§ 3.306(b)(2) (2000).  

The record shows that it is neither contended nor established 
that the claimant's current bilateral defective hearing or 
the associated chronic otitis media originated or were 
incurred during active service.  Rather, the claimant has 
conceded in his notice of disagreement, in his substantive 
appeal, in a note accompanying a medical report, in his sworn 
testimony, and in the witness testimony procured, that both 
bilateral hearing loss and recurring earaches with drainage, 
requiring frequent medical intervention and treatment with 
antibiotics, existed throughout his childhood and during 
junior high and high school.  As the appellant has elected to 
proceed on the single issue of service connection for 
bilateral hearing loss on the basis of inservice aggravation 
of the preexisting disability, the Board limits its 
consideration to that issue.  

In the Report of Medical History prepared by the claimant at 
the time of service entrance examination, he cited a history 
of running ears and hearing loss, and reported that he had 
been treated for his ears and for vertigo within the last 5 
years.  Further, a physician's summary of defects at the time 
of service entrance examination cited the claimant's 
statement that he had ear infections and hearing loss in 
childhood are contemplated under the provisions of  38 C.F.R. 
§ 3.304(b)(3) (2000).  Governing regulations provide that 
signed statements of claimants relating to the origin, or 
incurrence of any disease or injury made in service if 
against his or her own interest [are] of no force and effect 
if other data does not establish the fact.  Other evidence 
will be considered as though such statement was not of 
record.  38 C.F.R. § 3.304(b)(3) (2000).  Further, only such 
conditions as are recorded in examination reports are to be 
considered as noted. 38 C.F.R. § 3.304(b)(3) (2000).  [A] 
history of preservice existence of conditions recorded at the 
time of examination does not constitute a notation of such 
conditions but will be considered together with all other 
material evidence in determinations of inception.  

However, the claimant's admission and concession in his 
notice of disagreement, in his substantive appeal, in a note 
accompanying a medical report, in his sworn testimony, and in 
the witness testimony procured that hearing loss and 
recurring earaches with drainage, requiring frequent medical 
intervention and treatment with antibiotics, existed 
throughout his childhood and during junior high and high 
school, are not statements against interest made in service.  
Further, that evidence must be considered for the limited 
purpose of determining whether the veteran's preexisting 
bilateral hearing loss underwent any chronic increase in 
severity during active service due to aggravation.  

Objectively, the claimant's service entrance examination in 
February 1969 revealed that his external auditory canals were 
packed with cerumen, bilaterally, and that he had a chronic 
otitis media of the left ear.  Audiometric testing was 
discontinued, and he was required to return in March 1969 for 
further audiometric testing which showed that he then met the 
minimum standards for induction.  Objectively, ENT 
examination on May 7, 1969, demonstrated that the right 
tympanic membrane was thick and retracted against the 
promontory, while the left tympanic membrane was thick, wet 
with pus, and granulatious posteriorly, with pus coming from 
the middle ear.  The examining ENT specialist determined that 
the diagnoses were chronic bilateral otitis media, and 
bilateral hearing loss secondary to the chronic bilateral 
otitis media, and that the claimant did not meet the medical 
fitness standards for induction because of a condition that 
existed prior to service and was not aggravated in service.  
The Board finds that the examining ENT specialist was 
competent to make such a medical determination based upon his 
independent clinical findings of the status, progress and 
severity of the chronic bilateral otitis media, and bilateral 
hearing loss secondary to the chronic bilateral otitis media, 
and upon the undisputed medical evidence of chronic otitis 
media of the left ear and impacted cerumen in the external 
auditory canals on the service entrance examination.  

In addition, another service physician reached the same 
conclusion regarding the preexistence of the veteran's 
chronic bilateral otitis media and secondary bilateral 
hearing loss on service separation examination on May 13, 
1969, which cited the objective clinical findings and 
determined that those conditions had not been aggravated by 
service.  The Board finds that the examining physician on the 
claimant's service separation examination was competent to 
make such a medical determination based upon his independent 
clinical findings of the status, progress and severity of the 
chronic bilateral otitis media, and bilateral hearing loss 
secondary to the chronic bilateral otitis media, and upon the 
undisputed medical evidence of chronic otitis media of the 
left ear and impacted cerumen in the external auditory canals 
on the service entrance examination. 

The Board further finds that the May 21, 1969, Medical Board 
comprised of three physicians determined that the claimant 
was medically unfit for enlistment due to chronic bilateral 
otitis media and bilateral hearing loss secondary to his 
chronic bilateral otitis media; and that those conditions 
were found not to have originated in line of duty, but to 
have existed prior to entry on active duty, without 
aggravation on active duty.  The Board finds that the three 
Medical Board physicians were competent to make such a 
medical determination based upon the objective clinical 
findings of chronic bilateral otitis media, and bilateral 
hearing loss secondary to the chronic bilateral otitis media, 
and upon the undisputed medical evidence of chronic otitis 
media of the left ear on the service entrance examination.  

To the same point, the appellant's private otolaryngologist 
stated in his July 1999 letter that the claimant's service 
medical records cited drainage and a retracted tympanic 
membranes which would be much more indicative of a chronic, 
rather than an acute, problem.  The Board finds that the 
claimant's private otolaryngologist is competent to make such 
a medical determination based upon his review of the 
objective clinical findings during inservice examination of 
chronic bilateral otitis media, and bilateral hearing loss 
secondary to the chronic bilateral otitis media, and upon the 
undisputed medical evidence of chronic otitis media of the 
left ear on the service entrance examination.  There is no 
contrary medical evidence or opinion which indicates that the 
veteran's bilateral chronic ear disease or bilateral hearing 
loss originated during active service.  

Further, the United States Court of Appeals for Veteran's 
Claims (Court) has held that a veteran's statements are 
competent as to the onset and continuity of symptomatology, 
including pain.  Heuer v. Brown,  7 Vet. App. 379, 384 
(1995);  Falzone v. Brown,  8 Vet. App. 398, 405 (1995).  
While the Court has held that a lay person, such as the 
claimant, is not competent to offer evidence that requires 
medical knowledge, such as the diagnosis or cause of a 
disability, the veteran is competent to state matters of 
fact, including the fact that he experienced frequent 
symptoms of difficulty hearing in childhood and high school, 
and that he frequently saw doctors for symptoms of ear pain 
and drainage during his childhood, junior high and high 
school years.  See  Espiritu v. Derwinski,  2 Vet. App. 492, 
495 (1992).  That testimony is substantiated by the sworn 
testimony of the veteran's twin brother to the effect that 
both he and the claimant had the same sporadic earaches with 
drainage while growing up and in junior high and high school.  

Based upon the foregoing, and in addition to the claimant's 
concession of the preservice existence of his bilateral 
hearing loss and chronic bilateral otitis media, the Board 
concludes that it is established by independent, competent, 
clear and unmistakable medical evidence and opinion that the 
claimant's chronic bilateral otitis media existed prior to 
service entry, and that the bilateral hearing loss shown 
during military service existed prior to service entry and 
was due to and the result of his chronic bilateral otitis 
media.  Thus, the issue before the Board is limited to 
consideration of the evidence establishing inservice 
aggravation of the veteran's preservice bilateral defective 
hearing loss.  

Governing law and regulations provide that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991);  38 C.F.R. § 3.306(a) (2000).  For veterans of 
wartime service or peacetime service after December 31, 1946, 
clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153 (West 1991);  38 C.F.R. § 3.306(b) (2000).  

Where the preexistence of a disability is established by 
clear and unmistakable evidence, the Board must then prove by 
clear and unmistakable evidence that the disability was not 
aggravated by service.  38 C.F.R. § 3.306(b);  Akins v. 
Derwinski,  1 Vet. App. 228, 232 (1991).  When a condition is 
properly found to have been preexisting (either because it 
was noted at entry or because preexistence is demonstrated by 
clear and unmistakable evidence) the presumption of 
aggravation applies.  As noted, a preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991);  
38 C.F.R. § 3.306(a) 2000).  However, the Court has also held 
that ". . . temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient 
to be considered "aggravation in service" unless the 
underlying condition, as contrasted to symptoms, is worsened.  
Jensen v. Brown,  19 F.3d 1413 (Fed. Cir. 1994);  Hunt v. 
Derwinski,  1 Vet. App. 292, 297 (1991).  

The Court has held that where a veteran's service medical 
records clearly reflect an objectively measurable and 
measured worsening of hearing during service, the Board is 
required to determine whether that worsening constituted an 
in-service increase in disability.  Hensley v. Brown,  5 Vet. 
App. 155, 161 (1993).  That decision further held that "a 
claimant may establish direct service connection for a 
hearing disability initially manifest several years after 
separation from service on the basis of evidence showing that 
the current hearing loss is causally related to injury or 
disease suffered in service."  Hensley, at 164.

While the Board has carefully considered the medical evidence 
and other evidence in this case, the service medical records 
demonstrate a loss of hearing acuity, bilaterally, on 
comparison of the audiometric testing results on service 
entrance examination on March 25, 1969, and those found on 
inservice audiometric testing on May 7, 1969, and on May 18, 
1969.  As noted above, a preexisting injury or disease will 
be considered to have been aggravated by active military, 
naval, or air service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991);  
38 C.F.R. § 3.306(a) (2000).  Further, for veterans of 
wartime service or peacetime service after December 31, 1946, 
such as the appellant in this case, clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  The Board 
finds that the undisputed medical evidence demonstrates such 
an increase in the veteran's hearing acuity, bilaterally, 
during active service.  When such is the case, it is of no 
consequence how that increase occurred, the mere occurrence 
of such increase is sufficient to establish the presumption 
of aggravation.  

Thereafter, the presumption of aggravation can be rebutted 
only by clear and unmistakable evidence that the demonstrated 
increase in disability is due to the natural progress of the 
disease.  In Akins v. Derwinski, 1 Vet. App. 228, 232 (1991), 
the Court stated that the term "clear and unmistakable 
evidence" describes the burden of proof, at a fact-finding 
level, necessary to overcome a presumption.  It further 
stated that "clear and unmistakable evidence" describes the 
persuasiveness of evidence.  The Akins decision further 
stated that in order to rebut the presumption of soundness, 
VA must first prove by clear and unmistakable evidence that 
[a particular disability] existed prior to induction and, if 
that is demonstrated, prove by clear and unmistakable 
evidence that the disability was not aggravated in service.  

While private and VA audiologists have addressed the origin 
and severity of the veteran's otitis media, whether the 
decrease in his hearing acuity in service was due to his 
exposure to rifle fire on the firing range, the accuracy of 
preservice and inservice audiometric testing, and other such 
matters, the record contains no competent medical evidence 
showing that the veteran's demonstrated worsening of hearing 
acuity during active service was due to the natural progress 
of the disease, a determination required by the provisions of  
38 U.S.C.A. § 1153 (West 1991);  38 C.F.R. § 3.306(a) (2000).  
The record shows that the veteran's attorney raised that 
precise point in his brief filed at the veteran's personal 
hearing, and the Board remanded the case in September 2000 
for additional VA audiologic and audiometric examinations and 
opinions.  However, none of those reports address the 
essential issue of whether the demonstrated decrease in the 
veteran's hearing acuity, bilaterally, during active service 
was due to the natural progress of the disease.  While the RO 
might have returned the case to the VA medical facility for 
an opinion addressing that issue, it did not do so.  
Accordingly, there is no evidence to rebut the presumption 
that the veteran's bilateral defective hearing was aggravated 
during active service.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that the veteran's preexisting 
bilateral hearing loss was aggravated during active serve, 
and that service connection is warranted for such disability 
on the basis of aggravation.

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence favors the appellant's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for bilateral defective hearing is granted 
based upon aggravation during active service.  



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals



 

